DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant’s arguments, see page 6, filed 1/27/2022, with respect to claims 2-7 & 9-12 have been fully considered in light of the current amendments and are persuasive.  Accordingly, the rejection of the claims aims has been withdrawn. 

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The reason for the amendment is to make the title more descriptive and clearly indicative of the invention to which the claims are directed
The application has been amended as follows: 
The title has been amended as follows:
 Cable holder for storing unused cores of a multicore cable

Allowable Subject Matter
Claims 2-7 & 9-12 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 12, the cited prior art of record does not teach or fairly suggest a cable holder for attaching to a cable having a plurality of cores, the cable holder comprising: a plurality of receiving chambers and the receiving chambers include a first chamber section with a first diameter for receiving a non-stripped region of a core end and a second chamber portion adjoining and substantially colinear with the first chamber portion, the second chamber portion has a smaller diameter than the first chamber portion for receiving a stripped region of the core end.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-7 & 9-11 depend upon claim 1 and thus are allowable for at least the same reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847